Allowable Subject Matter
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9-13 of the Remarks, filed March 30, 2021, with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.
Applicant’s arguments, see pages 13-14 of the Remarks, filed March 30, 2021, with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 101 have been withdrawn.  Please see below for reasoning.

Reasons for Allowance
Claims 1-7 and 14-23 are allowed as amended 3/30/2021.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by recitation of a first layer which accesses a relational database via SQL/distributed file system, a second layer performing material planning, a third layer determining optimal delivery, and a fourth layer that delivers the materials and monitors real time status of materials with reference to the PEG 2019. The claimed layers each contain specific structural components for performing the claimed limitations as shown in Figure 1 of Applicant’s specification, which is using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (See MPEP 2106.05 and PEG 2019). Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 1-7 and 14-23 disclose a product and method for automating material delivery by utilizing a first layer which accesses a relational database via SQL/distributed file system, a second layer performing material planning, a third layer determining optimal delivery, and a fourth layer that delivers the materials and monitors real time status of materials.
The closest prior art of record is:
Nichols (US 2010/0241484 A1) – which discloses analyzing material usage of a machine and dispatching orders based on needed materials. 
US 5,983,198) – which discloses integrated system monitoring use of materials, controlling and monitoring delivery of materials, and providing automated billing of delivered materials.
Matityaho (US 2013/0068833 A1) – which discloses managing inventory of consumable articles.
Woodward (US 2014/0180749 A1) – which discloses scheduling management for coordinating allocation of resources to different activities within a company.
Myllymaki (US 9,256,852 B1) – which discloses an autonomous delivery system.
Williams et al. (Predicting retailer orders with POS and order data: The inventory balance effect, European Journal of Operational Research Volume 232, Issue 3, 1 February 2014, Pages 593-600) – which discloses point of sale predictions for supply of products.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1 and 14.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “deploying first layer stage comprising a predictive model, the predictive model comprising accessing a database with a big data technique to obtain from a plurality of data stores a set of historical data comprising a consumable material deployed to perform a plurality of historical jobs, the historical jobs being one or more of drilling, workover, or fracking, and the big data technique comprising a relational data base accessed via Structured Query Language (SQL) or non- relational database comprising a distributed file system, finding similar historical jobs to jobs being planned based on parameters of the historical jobs, predicting a rate at which the consumables are expected to be consumed for jobs being planned based on the parameters of the historical jobs, and determining an estimated amount of consumable material required to perform the jobs being planned based on the predicted rate; deploying a second layer stage comprising predicting quantities of consumable material required to perform the jobs being planned, the predicting quantities of consumable material being based on the estimated amount of consumable material required to perform the jobs being planned, estimating initial quantities of consumables required per job site for the jobs being planned, the expected rate of consumption and the capability of replenishing the materials before a job location for the jobs being planned exhausts an on-hand quantity of consumable materials; deploying third layer stage comprising predicting an optimal delivery schedule based on the predicted quantities of consumable material required to perform the jobs being planned, the location of the jobs being planned , real-time route congestion telemetry and real-time consumption telemetry for jobs being planned; and deploying fourth layer stage comprising executing delivery, the executing delivery comprising delivering, to one or more of the jobs that were planned, the predicted quantities of consumable material following the optimal delivery schedule, and monitoring, via a sensor, in real-time data regarding the delivery and consumption of the consumable material on the job; and using the real-time delivery and consumption data to update the database”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683